Supreme Court of Texas
                          ══════════
                           No. 20-0451
                          ══════════

                 Energen Resources Corporation,
                             Petitioner,

                                  v.

 Bryce J. Wallace, Elite Drillers Corporation, and United Fire &
       Casualty and Its Parent, United Fire Group, Inc.,
                            Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Eighth District of Texas
   ═══════════════════════════════════════

                    Argued September 16, 2021

      JUSTICE BUSBY delivered the opinion of the Court, in which Chief
Justice Hecht, Justice Lehrmann, Justice Boyd, Justice Devine, Justice
Bland, and Justice Huddle joined.

     JUSTICE BLACKLOCK filed a concurring opinion, in which Justice
Young joined.

      Chapter 95 of the Civil Practice and Remedies Code limits a
property owner’s liability when an independent contractor or its
employee, hired to “construc[t], repai[r], renovat[e], or modif[y]” an
improvement to the owner’s property, brings a “claim for damages
caused by negligence” that “arises from the condition or use” of that
improvement. TEX. CIV. PRAC. & REM. CODE §§ 95.001(1), 95.002(2). In
this case, we consider whether a negligence claim can arise from the
condition or use of an improvement even when negligence elsewhere is
alleged to have contributed to the plaintiffs’ injuries. We conclude that
it can so long as the other statutory requirements are satisfied.
      In particular, Chapter 95 does not apply to a claim simply because
the plaintiffs were injured by the condition or use of an improvement on
which they were working. Rather, the “claim for damages caused by
negligence” must “aris[e] from th[at] condition or use.” Id. In other
words, negligence that was a cause of the plaintiffs’ damages must
involve the condition or use of the improvement on which they were
working.
      Here, the defendant owner offered uncontroverted evidence—and
the plaintiffs’ own petition alleged—that there was negligence regarding
a condition of the water well the plaintiffs were drilling and this
negligence was a cause of their damages. Chapter 95 therefore applies.
Because the defendant also proved conclusively that it could not be held
liable under Chapter 95 given its lack of control over the work, the trial
court properly granted summary judgment in its favor. We reverse the
court of appeals’ contrary judgment and reinstate the trial court’s
judgment.

                             BACKGROUND

      Petitioner Energen Resources Corporation obtained mineral
leasehold rights to land in Reeves County, Texas, in 2011. In late 2013,




                                    2
Energen hired Nabors Drilling Technologies USA, Inc. and New
Prospect Company (NPC) to drill an oil well on the lease. After Nabors
and NPC began work on the oil well, Energen contracted with Dubose
Drilling, Inc. to complete a water well which, once finished, would
facilitate the drilling and operations of the oil well.
       Dubose was unsuccessful in its initial attempts to find a water
source.   Dubose later subcontracted with respondent Elite Drillers
Corporation to complete the water well, and Elite assigned its president,
respondent Bryce J. Wallace, to supervise the project. The wells were
roughly five hundred feet apart from each other, and Energen continued
drilling the oil well while Elite worked on the water well.
       On January 14, 2014, a “gas kick”—an unexpected migration of
gas from the reservoir to the wellbore—occurred at the oil well. Shortly
thereafter, the oil well was shut in to prevent any further loss of natural
gas.   In the following days, reports on the oil well noted a loss of
circulation and no returns.
       On January 17, Wallace supervised as Elite’s crew sent
pressurized air into the water well to clear drilling mud. Upon noticing
that the air pressure had increased substantially, Wallace shut off the
air compressor, but the pressure continued to build. Wallace realized
that natural gas was flowing out of the wellbore and warned those
nearby to run. Moments later, the gas flowing from the water well
caught fire and exploded. Wallace suffered severe burns and Elite’s
drilling equipment was damaged.
       Elite, Wallace, and Elite’s insurers United Fire & Casualty
Company and United Fire Group, Inc. (collectively, “plaintiffs”) brought




                                     3
claims for negligence, gross negligence, and trespass to chattels against
Energen.1   Energen filed a traditional motion for summary judgment,
asserting that Chapter 95 of the Civil Practice and Remedies Code
applied to plaintiffs’ claims. Energen also observed that if plaintiffs
were contending a condition of the oil well—rather than the water well—
gave rise to their claims, the water well’s purpose to facilitate the oil
well’s production brought the claims within Chapter 95’s ambit. Finally,
Energen contended that Chapter 95 barred the suit because Energen
did not “exercis[e] or retai[n] some control over the manner in which the
work [was] performed.” TEX. CIV. PRAC. & REM. CODE § 95.003(1).
      In response, plaintiffs asserted that Chapter 95 did not apply
because the improvement on which they were working (the water well)
was not the same improvement from which their claims arose (the oil
well). Because the negligent drilling of the oil well caused their injuries,
they argued that Chapter 95 did not apply. Even if Chapter 95 applied,
plaintiffs contended that they had raised a genuine issue of material fact
regarding whether Energen exercised or retained some control over the
drilling of the water well.
      The trial court granted Energen’s motion, rendering a take-
nothing judgment. The trial court did not specify which of Energen’s
theories for Chapter 95’s applicability it found persuasive.
      On appeal, plaintiffs raised two issues. First, they asserted that
Energen failed to establish that Chapter 95 applied as a matter of law.



      1  Elite and Wallace also sued Dubose, Nabors, and NPC. They later
dismissed their claims against Nabors and settled with Dubose and NPC,
leaving Energen as the sole defendant here.




                                     4
According to plaintiffs, Energen’s main argument for Chapter 95’s
applicability—that the presence of natural gas was a “condition” of the
water well—had not been raised in its motion for summary judgment.
Second, if Chapter 95 applied, plaintiffs contended that they had raised
a genuine issue of material fact with respect to Energen’s control under
section 95.003(1).
       The court of appeals reversed the trial court’s summary judgment
and remanded for further proceedings.         603 S.W.3d 499, 501 (Tex.
App.—El Paso 2020). Regarding the first issue, the court held that
Chapter 95 did not apply. Id. at 514. Reasoning that Chapter 95
distinguishes between claims for negligent acts and conditions, the court
began by examining the “true nature” of the claims. Id. at 511 (citing
Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992)).              It was
undisputed that Elite and Wallace were working on the water well at
the time of the explosion. Id. at 510. Therefore, the court concluded that
Chapter 95 would apply only “if Energen conclusively established that
the injuries arose from a premises defect of the Water Well.” Id.
       After examining the pleadings, the court held that plaintiffs not
only alleged negligent activity at the oil well, but also raised a fact issue
regarding whether that activity occurred contemporaneously with their
injuries. Id. at 511–12. The court distinguished this case from Keetch,
where a grocery-store customer slipped on a wet floor at least thirty
minutes after an employee finished spraying plants nearby. Id. at 511,
513.   Unlike the evidence in Keetch, which established a “complete
absence of ongoing activity,” the court thought the evidence here—in




                                     5
particular, the reports of lost circulation and returns—raised a fact issue
regarding contemporaneous negligent activity. Id. at 513–14.
      The court of appeals concluded that Energen “failed to
conclusively establish as a matter of law that no contemporaneous
activity occurred on the Oil Well that resulted in the creation of a
dangerous condition on the Water Well.” Id. at 514. Because Energen
did not prove conclusively that Chapter 95 applied, the court did not
reach the second issue: “whether Wallace and Elite carried their burden
on the challenged element of control.” Id. at 514–15.
      Energen filed a petition for review, which we granted.

                                ANALYSIS

I.    Standard of review

      “We review summary judgments de novo, taking as true all
evidence favorable to the nonmovant, and indulging every reasonable
inference and resolving any doubts in the nonmovant's favor.” Barbara
Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806, 811 (Tex. 2019). A
party that moves for traditional summary judgment must demonstrate
that there is no genuine issue of material fact and that it is entitled to
judgment as a matter of law. TEX. R. CIV. P. 166a(c). In addition, “[t]he
nonmovant has no burden to respond . . . unless the movant conclusively
establishes its cause of action or defense.” Rhône-Poulenc, Inc. v. Steel,
997 S.W.2d 217, 222–23 (Tex. 1999).
      This case also involves a question of statutory construction, which
is a legal one that we review de novo. Youngkin v. Hines, 546 S.W.3d
675, 680 (Tex. 2018).     “In construing a statute, our objective is to
determine and give effect to the Legislature’s intent.”       City of San




                                    6
Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex. 2003). We begin by
examining the plain meaning of the statute’s language. Crosstex Energy
Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 389–90 (Tex. 2014). “If
the statute is clear and unambiguous, we must read the language
according to its common meaning ‘without resort to rules of construction
or extrinsic aids.’” Id. at 389 (quoting State v. Shumake, 199 S.W.3d
279, 284 (Tex. 2006)).

II.    Energen conclusively established that Chapter 95 applies
       to plaintiffs’ claims.

       When Chapter 95 applies, it limits a real property owner’s
liability for common-law negligence claims that arise out of a
contractor’s or subcontractor’s work on an improvement to the property.2
As we recently observed, Chapter 95 applies to a claim

       (1) for damages caused by negligence resulting in personal
       injury, death, or property damage, (2) asserted against a
       person or entity that owns real property primarily used for
       commercial or business purposes . . . , (3) asserted by an
       owner, contractor, or subcontractor or an employee of a
       contractor or subcontractor, and (4) “that arises from the
       condition or use of an improvement to real property where
       the contractor or subcontractor constructs, repairs,
       renovates, or modifies the improvement.”

Los Compadres Pescadores, L.L.C. v. Valdez, 622 S.W.3d 771, 782
(Tex. 2021) (quoting TEX. CIV. PRAC. & REM. CODE § 95.002(2)). Here,




       2For purposes of brevity, we use the words “work” and “working” as a
shorthand reference to the acts of “construct[ing], repair[ing], renovat[ing], or
modif[ying]” an improvement to which Chapter 95 applies.




                                       7
the parties do not dispute that the first three requirements are met.3
Their disagreement concerns the fourth requirement.
       We recently addressed Chapter 95’s fourth requirement in
Valdez, where a property owner argued that Chapter 95 applied to
claims alleging a dangerous condition of the “workplace.” Id. at 783.
Prior to Valdez, we held that a claim satisfies section 95.002’s fourth
requirement only if the claim “results from a condition or use of the same
improvement on which the contractor (or its employee) is working when
the injury occurs.” Ineos USA, L.L.C. v. Elmgren, 505 S.W.3d 555, 567
(Tex. 2016) (emphasis added). Although our definition of “improvement”
is broad, see Abutahoun v. Dow Chem. Co., 463 S.W.3d 42, 49
(Tex. 2015), we concluded in Valdez that it is not so broad as to
encompass the “entire workplace.” 622 S.W.3d at 784.
       Thus far, our Chapter 95 cases have focused on whether
negligence regarding a condition or use of the “same improvement” on
which the plaintiff was working gave rise to his claim. Consistent with
this focus, plaintiffs contend that negligent drilling at the oil well—
which, they argue, is a separate improvement from the water well—
caused their injuries. Because it is undisputed that plaintiffs were hired
to complete only the water well, they contend that the improvement

       3Although the parties do not dispute that Energen is a “property owner”
for purposes of Chapter 95, see TEX. CIV. PRAC. & REM. CODE § 95.001(3), we
note other courts have held that a mineral lessee is a property owner. E.g.,
Painter v. Momentum Energy Corp., 271 S.W.3d 388, 397 (Tex. App.—El Paso
2008, pet. denied) (concluding owner of leasehold interest in mineral property
was “property owner” under Chapter 95); Francis v. Coastal Oil & Gas Corp.,
130 S.W.3d 76, 84 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (determining
mineral lessee was “property owner” because “[w]ell-settled law holds that a
mineral lease conveys a fee simple determinable interest in real property”).




                                      8
from which their claim arose is different from the improvement they
were hired to construct. Energen counters that Chapter 95 applies
because plaintiffs’ injuries also arose from a condition of the water well
improvement.
       For a claim to fall within Chapter 95’s ambit, the statutory text
requires more than Energen suggests. Specifically, negligence regarding
“the condition or use” of the improvement on which plaintiffs were
working must be a cause of their damages.              This requirement is
apparent from the text of the statute itself, and it is confirmed by the
common law.
       Chapter 95 applies “only to a claim . . . that arises from” an
improvement’s “condition or use.”         TEX. CIV. PRAC. & REM. CODE
§ 95.002(2). The statute defines a “claim” using the essential common-
law elements of negligence, causation, and damages: a “claim for
damages caused by negligence.” Id. § 95.001(1).4 We have explained
that the phrase “arises from” means “caused by.”            Abutahoun, 463
S.W.3d at 48. Read together, sections 95.001 and 95.002 provide that
Chapter 95 applies only when the sequence of negligence causing
damages that is the Legislature’s chosen definition of claim “arises from
the condition or use” of the improvement on which the plaintiffs were
working.5


       4The definition includes only the factual elements of the claim. It does
not include duty, which is a legal question. See Del Lago Partners, Inc. v.
Smith, 307 S.W.3d 762, 767 (Tex. 2010).
       5We do not agree with our concurring colleagues that we may substitute
the phrase “injurious accident” for the statutory term “claim” and the
Legislature’s supplied definition of that term. Cf. post at 3 (Blacklock, J.,




                                      9
       As we observed in Abutahoun, the statutory phrase “condition or
use” indicates that Chapter 95 applies to “all negligence claims that
arise from either a premises defect or the negligent activity of a property
owner or its employees.” Id. at 50. It is not enough for a plaintiff’s
damages to arise from the condition or use of an improvement if such
condition or use does not involve the essential element of negligence.
There must also be a causal connection between the plaintiff’s damages
and negligence regarding the condition or use of the improvement on
which the plaintiff was working. See id. at 48 (“Chapter 95 applies to a
negligence claim that ‘arises from,’ or is caused by, ‘the condition or use
of an improvement . . . where the contractor or subcontractor . . .
modifies the improvement.’”).
       The statutory rule that Chapter 95 applies only if there is a
connection between the damage-causing negligence and the condition or
use of the improvement on which the plaintiff was working matches the
common-law rule that a landowner is not liable unless there is such a
connection. This correspondence is informative because Chapter 95 does
not create a new cause of action; rather, it limits liability for common-
law negligence claims when it applies. See TEX. CIV. PRAC. & REM. CODE
§ 95.003 (providing that property owner “is not liable . . . unless” certain
requirements are met).
       Under the common law, “[t]he general rule is that an owner or
occupier does not have a duty to see that an independent contractor


concurring). Chapter 95 does not task courts with determining the “originating
cause” of a claim. Id. at 3. Rather, it defines what claim “means,” see TEX. CIV.
PRAC. & REM. CODE § 95.001(1), and that definition does not refer to either
injury or accident.




                                       10
performs work in a safe manner.” Redinger v. Living, Inc., 689 S.W.2d
415, 418 (Tex. 1985).      Thus, the owner generally is not liable for
dangerous conditions or activities “arising out of the independent
contractor’s work.” Clayton W. Williams, Inc. v. Olivo, 952 S.W.2d 523,
528 (Tex. 1997). But if the owner retains or exercises “supervisory
control . . . relate[d] to the condition or activity that caused the injury,”
it “can be liable for negligence in exercising or failing to exercise control
over the part of the independent contractor’s work that created the
dangerous condition” or constituted the negligent activity. Id.; see also
Redinger, 689 S.W.2d at 418 (adopting RESTATEMENT (SECOND) OF TORTS
§ 414 (1977)).6
       Our recent opinions have likewise understood Chapter 95 to
require that the damage-causing negligence arise from the condition or
use of the improvement on which the plaintiff was working. As we
explained in Endeavor Energy Resources, L.P. v. Cuevas, when a
negligent-activity claim involves only one party’s negligence, the claim
“arises from” the “use” of an improvement “if the one negligent act occurs
contemporaneously with the use of the improvement.” 593 S.W.3d 307,
311 (Tex. 2019) (citing Abutahoun, 463 S.W.3d at 50).7 The same is true


       6 Chapter 95 preserves this common-law control requirement, but it
narrows liability by adding a further requirement: that the owner “had actual
knowledge of the danger or condition . . . and failed to adequately warn.” TEX.
CIV. PRAC. & REM. CODE § 95.003(2). We discuss these requirements in Part
III below.
       7Endeavor involved a negligent-hiring claim, which “requires proof of
two separate negligent acts.” 593 S.W.3d at 311. In that situation, we
recognized that if at least “one of the negligent acts involves the
contemporaneous use of an improvement,” Chapter 95 applies “regardless of




                                      11
of a premises-defect claim, as we observed in Valdez: “For chapter 95 to
apply, it is not enough that a dangerous condition” the defendant
negligently failed to warn of or make safe “existed on the premises . . . .
Instead, the danger must arise from the condition (or use) of ‘an
improvement’ . . . on which the claimant was working.” 622 S.W.3d at
783. Thus, Endeavor and Valdez confirm that Chapter 95 applies only
where there is some negligence involving the condition or use of an
improvement.
       Here, Energen asserts that a condition—rather than a use—of the
water well caused plaintiffs’ damages.           As we noted in Endeavor,
“[C]hapter 95’s reference to a claim arising from ‘the condition . . . of an
improvement to real property’ contemplates a claim for premises
liability.”    593 S.W.3d at 310.         Premises liability is a “species of
negligence”8 that “encompasses a nonfeasance theory based on the
owner’s failure to take measures to make the property safe.” Del Lago
Partners, Inc. v. Smith, 307 S.W.3d 762, 776 (Tex. 2010). A “condition”
is “an intentional or an inadvertent state of being.” Abutahoun, 463
S.W.3d at 49 (quoting Sparkman v. Maxwell, 519 S.W.2d 852, 858
(Tex. 1975)). And something is a condition of an improvement if it
“affect[s] the ‘state of being’ of” that improvement. Valdez, 622 S.W.3d


when the other negligent act occurred or whether it involved the use of an
improvement.” Id. For a negligent-hiring claim, Chapter 95 does not require
that “the property owner’s negligence involve the use of the improvement.” Id.
(emphasis added). But we did not suggest in Endeavor that Chapter 95 would
apply even if none of the allegedly negligent acts involved the use of the
improvement on which the plaintiff was working. Cf. post at 5 (Blacklock, J.,
concurring).
       8   Abutahoun, 463 S.W.3d at 50.




                                      12
at 785. In sum, Chapter 95 applies where negligence affecting the
condition of an improvement on which plaintiffs were working was a
cause of their damages.
       Applying these principles, we conclude Energen has conclusively
established that Chapter 95 applies. The record includes undisputed
evidence that plaintiffs were hired to construct the water well, so it is
the relevant improvement. See id. at 784. In their petition, plaintiffs
alleged that “Energen . . . failed to exercise reasonable care in relation
to the defective and/or dangerous conditions in the drilling and
completion of the Water Well.”9 They also alleged that a “high volum[e]
of natural gas” built up in the water well and ignited, resulting in an
explosion that injured Wallace and damaged Elite’s equipment.10 In
other words, plaintiffs’ own petition alleges that their damages were
caused by negligence arising from a dangerous condition of the water



       9 For summary judgment purposes, Energen can rely on plaintiffs’
allegations to demonstrate the applicability of Chapter 95. See Regency Field
Servs., LLC v. Swift Energy Operating, LLC, 622 S.W.3d 807, 818–19
(Tex. 2021).
       10We do not suggest that a plaintiff’s allegations will be dispositive in
determining whether Chapter 95 applies. Rather, a defendant moving for
summary judgment that Chapter 95 applies may offer evidence proving that
the plaintiff’s claim arises from negligence regarding the condition or use of
the improvement on which the plaintiff was working. In this particular case,
however, the plaintiffs’ own allegations demonstrate that Chapter 95 applies.
The concurrence raises the concern that a future plaintiff could “plead around”
the statute by alleging negligence unconnected to the condition or use of the
improvement that caused the plaintiff’s injury. See post at 5 (Blacklock, J.,
concurring). But such an allegation would not even support liability under the
common law, which as we have explained generally imposes no duty on a
landowner regarding dangerous conditions or activities arising from an
independent contractor’s work on an improvement.




                                      13
well on which they were working. Cf. Catholic Diocese of El Paso v.
Porter, 622 S.W.3d 824, 829 (Tex. 2021) (discussing common-law duties
of reasonable care that property owner owes invitees and licensees
regarding dangerous conditions on land).11
       Plaintiffs respond that the oil well and water well are separate
improvements, there is a genuine issue of material fact regarding
whether their injuries occurred as a result of contemporaneous
negligent activity at the oil well on which they did no work, and thus
Chapter 95 does not apply. The court of appeals agreed, reasoning that
it had to determine whether the “true nature” of plaintiffs’ claims were
for “premises defect arising from the Water Well or . . . negligent
activity arising from the Oil Well.” 603 S.W.3d at 511. The court
concluded there was a fact issue regarding whether “the Water Well was
a mere conduit for the end result of” contemporaneous negligent drilling
activity at the oil well. Id. at 513.
       We disagree with the court of appeals’ approach for two reasons.
First, although Chapter 95 distinguishes between claims for negligent
activities and those for premises defects, it applies to both types of
claims. E.g., Abutahoun, 463 S.W.3d at 50–51. Thus, in determining
Chapter 95’s applicability, the dispositive issue is not whether the claim
should truly be characterized as one for negligent activity or premises
defect. Rather, as previously discussed, what matters is whether there


       11 Here, Energen—which the parties agree was the property owner—
hired Dubose as a general drilling contractor. Dubose then subcontracted with
plaintiff Elite. The parties do not address the precise nature of the duty
Energen would owe Elite and its president Wallace under the common law,
and our disposition does not require us to consider that issue.




                                        14
was negligence regarding the “condition or use” of the improvement on
which plaintiffs were working and, if so, whether that negligence was a
cause of plaintiffs’ damages.
       Second, although Chapter 95 requires a causal connection
between negligence involving the improvement and the plaintiff’s
damages, we have held that this negligence need not be the “only cause”
of the damages. Endeavor, 593 S.W.3d at 311.12 Because plaintiffs
alleged additional negligence at the oil well, the court of appeals
concluded that was sufficient to raise a fact issue “as to whether
contemporaneous drilling on the Oil Well caused the injuries that were
sustained by [plaintiffs] while they worked on the Water Well.” 603
S.W.3d at 513. But whether contemporaneous or not, negligence away
from the water well that contributes to plaintiffs’ damages does not
negate the conclusion—rooted in plaintiffs’ own pleadings—that
negligence at the water well on which they worked also caused those
same damages.
       We also find unpersuasive plaintiffs’ argument that they did not
allege a premises-defect claim with respect to the water well because
their petition contains no assertions that the water well itself was
defective. Under the Texas Tort Claims Act (TTCA), we have held that
a claim for a “condition” of tangible personal property “must [contain]
an allegation of ‘defective or inadequate property.’” Sampson v. Univ. of
Tex. at Austin, 500 S.W.3d 380, 388 (Tex. 2016) (quoting Salcedo v. El



       12Thus, we agree with our concurring colleagues that Chapter 95’s use
of the phrase “arises from” does not “require courts to identify a sole causal
source to the exclusion of all others.” Post at 3 (Blacklock, J., concurring).




                                     15
Paso Hosp. Dist., 659 S.W.2d 30, 32 (Tex. 1983)). We have used decisions
regarding the TTCA to inform our analysis of Chapter 95.              See
Abutahoun, 463 S.W.3d at 49.
      Unlike Chapter 95, however, the TTCA distinguishes between
claims for the “condition or use” of tangible personal property and claims
for a premises defect. See id. at 49 n.7; see also TEX. CIV. PRAC. & REM.
CODE §§ 101.021, 101.022(a). The Sampson case, in which a professor
tripped over an electrical cord stretched across a walkway, illustrates
this distinction. See 500 S.W.3d at 390. There, the claim was not one
for the “condition” of the cord because the professor did not allege that
the cord was defective. Id. at 391. Rather, it was the “static placement”
of the cord—a “condition” of the real property—that gave rise to the
professor’s claims, and so we characterized the professor’s claim as one
for a premises defect. Id. at 390–91.
      In enacting Chapter 95, the Legislature addressed a property
owner’s liability to independent contractors for negligence claims
regarding both premises defects and negligent activities.             See
Abutahoun, 463 S.W.3d at 49–50 (citing Redinger, 689 S.W.2d at 417).
“[A] premises defect claim is based on the property itself being unsafe.”
Shumake, 199 S.W.3d at 284; see also Valdez, 622 S.W.3d at 783. Such
a claim can be based on negligence regarding a “dangerous condition” of
the property without also showing a “defect” thereof. Valdez, 622 S.W.3d
at 784. For example, the concrete pilings in Valdez were not alleged to
be defective, but we determined that Chapter 95 applied because an
energized power line hanging overhead was a “condition” of the pilings.
Id. at 785–86.




                                   16
       Similarly, the water well here was not alleged to be defective;
rather, the natural gas in the water well was a “dangerous condition”
that, according to plaintiffs, Energen negligently failed to “become
aware of, rectify[,] and communicate.”        Because plaintiffs alleged
negligence regarding a dangerous condition of the water well on which
they were working, their arguments for avoiding Chapter 95’s
application fall short.    For these reasons, we conclude Energen
conclusively established that Chapter 95 applies.

III.   Because Energen conclusively proved it did not exercise
       or retain control over plaintiffs’ work, it cannot be liable
       under Chapter 95.

       When Chapter 95 applies, a plaintiff’s “sole means of recovery” is
section 95.003, and the plaintiff has the burden of proving both prongs
of that section at trial. Abutahoun, 463 S.W.3d at 51–52. The plaintiff
must demonstrate that the property owner (1) “exercise[d] or retain[ed]
some control over the manner in which the work [was] performed” and
(2) “had actual knowledge of the danger or condition resulting in
the . . . personal injury . . . or property damage and failed to adequately
warn.” TEX. CIV. PRAC. & REM. CODE § 95.003.
       As a preliminary matter, we note that because Energen filed a
traditional motion for summary judgment on the first prong of section
95.003, it had the burden to establish conclusively that it neither
exercised nor retained control over plaintiffs’ work.      A no-evidence
motion for summary judgment immediately shifts the burden to the
nonmovant. See TEX. R. CIV. P. 166a(i). With a traditional motion for
summary judgment, however, the nonmovant has no burden to respond
“unless and until” the movant conclusively establishes its cause of action



                                    17
or defense as a matter of law. Casso v. Brand, 776 S.W.2d 551, 556
(Tex. 1989); TEX. R. CIV. P. 166a(c). Only after the movant does so will
the nonmovant have the burden of “rais[ing] a genuine issue of material
fact.” Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018).
      The court of appeals incorrectly suggested that if Energen
established Chapter 95’s applicability, the burden would be on plaintiffs
to satisfy both prongs of section 95.003. See 603 S.W.3d at 514–15. That
would be true if a no-evidence motion for summary judgment were
involved, see Ineos, 505 S.W.3d at 568, but Energen did not file such a
motion here. Energen moved for traditional summary judgment, and
therefore it was Energen’s burden to establish conclusively that it
neither exercised nor retained control over the manner in which
plaintiffs performed their work. See, e.g., Kelly v. LIN Television of Tex.,
L.P., 27 S.W.3d 564, 570–71 (Tex. App.—Eastland 2000, pet. denied).
      In the trial court, Energen’s only grounds for summary judgment
were that Chapter 95 applied to plaintiffs’ claims and that it neither
exercised nor retained control over plaintiffs’ work under section
95.003(1). In this Court, Energen also asserts that it did not have
“actual knowledge” of a danger or condition under section 95.003(2). But
because Energen did not move for summary judgment on the latter
prong of section 95.003, we do not consider whether Energen had actual
knowledge.    See State Farm Lloyds v. Page, 315 S.W.3d 525, 532
(Tex. 2010) (“Summary judgment may not be affirmed on appeal on a
ground not presented to the trial court in the motion.”).
      To establish “control” under section 95.003(1), evidence of a
property owner’s “right to order the work to start or stop or to inspect




                                    18
progress or receive reports” is insufficient. TEX. CIV. PRAC. & REM. CODE
§ 95.003(1). Control may be shown with evidence that (1) a contract
assigned control to the property owner or (2) the property owner
“actually exercised control” over the manner in which the work was
performed. Dow Chem. Co. v. Bright, 89 S.W.3d 602, 606 (Tex. 2002).13
This control must extend to “the means, methods, or details of the
independent contractor’s work . . . such that the [independent]
contractor is not entirely free to do the work in his own way.” AEP Tex.
Cent. Co. v. Arredondo, 612 S.W.3d 289, 295 (Tex. 2020) (cleaned up).
       Here, Energen conclusively established that it neither exercised
actual control nor retained contractual control over plaintiffs’ work. The
summary judgment record shows that it was Dubose—not Energen—
that subcontracted with Elite. Energen also provided the deposition of
plaintiff Wallace, who testified that he had never talked to anyone with
Energen. In fact, Wallace testified that the only entity from which he
received information both before and after commencing drilling work on
the water well was Dubose.
       Because Energen conclusively established that section 95.003(1)
was not satisfied, the burden shifted to plaintiffs to raise a fact issue
regarding control. Plaintiffs responded with the deposition of Energen’s
senior geologist, who testified that he investigated possible water


       13 Bright is not a Chapter 95 case. But in analyzing the control prong
of section 95.003, we have consulted our decisions regarding a property owner’s
duties to independent contractors over whose work the property owner has
“some control.” See Ineos, 505 S.W.3d at 561 (citing Redinger, 689 S.W.2d at
418). One court of appeals has suggested that section 95.003(1) is a codification
of our holding in Redinger. See Dyall v. Simpson Pasadena Paper Co., 152
S.W.3d 688, 699 (Tex. App.—Houston [14th Dist.] 2004, pet. denied).




                                       19
sources and recommended to Energen’s senior engineer that the water
well be drilled deeper.        But merely “mak[ing] suggestions or
recommendations      which     need        not   necessarily   be   followed,
or . . . prescrib[ing] alterations and deviations,” does not establish
control. Koch Refin. Co. v. Chapa, 11 S.W.3d 153, 155 (Tex. 1999) (per
curiam) (quoting RESTATEMENT (SECOND) OF TORTS § 414 cmt. c (1965)).
Nor does “direct[ing] when and where the work [will be] done.”
Arredondo, 612 S.W.3d at 295. Thus, plaintiffs’ evidence does not raise
a fact issue regarding control.
      We conclude that Energen conclusively established that it neither
exercised nor retained control over the manner in which plaintiffs
performed their work, and plaintiffs failed to raise a fact issue regarding
control. As a result, Energen cannot be held liable under section 95.003.

                              CONCLUSION

      As we recognized in Endeavor, the condition or use of the
improvement on which a plaintiff was working need not be the “only
cause” of that plaintiff’s damages for Chapter 95 to apply. 593 S.W.3d
at 311. But there must be negligence regarding the improvement’s
condition or use, and such negligence must be a cause of the plaintiff’s
damages.     Because plaintiffs alleged that Energen’s negligence
regarding a dangerous condition of the water well caused their damages,
their claims are subject to Chapter 95. Energen conclusively established
that it lacked the control over plaintiffs’ work necessary to hold it liable
under section 95.003, and plaintiffs failed to raise a fact issue. We
therefore reverse the court of appeals’ judgment and reinstate the trial
court’s take-nothing judgment.




                                      20
                               J. Brett Busby
                               Justice

OPINION DELIVERED: March 11, 2022




                          21